ORDER
On 12 July 1944, a petition was filed with the Attorney General of American Samoa asking for the removal of Tupuola Muavae as a holder of the matai name Tupuola. The petition makes numerous charges against Tupuola Muavae and the petitioners claim that three-fourths of the members of the Tupuola family are in favor of his removal from holding this title. The respondent, Tupuola Muayae, denies all the charges made against him and claims that the majority of the family are in favor of his holding the title. The case was tried before the High Court on 13 March 1945. This petition was brought under the provision of Section 79, paragraph 7 of the Codification of the Regulations and Orders for the Government of American Samoa. This section provides that whenever three-fourths of the adult persons in a family desire the removal of a matai and they so state their desire to the Attorney General in writing, they can secure a hearing before the High Court of American Samoa.
One of the first questions of the facts to be decided by the court is whether or not three-fourths of all the adult members in the family desire the removal of the matai. The burden of proving that three-fourths of the adult members in the family desire the removal of a matai is upon those who filed the petition asking for his removal. The petitioners have failed to prove to the satisfaction of the court that three-fourths of the adult persons desire his removal. The court further finds that the petitioners have failed to prove by the greater weight of the evidence any of the charges of misconduct made against Tupuola Muavae. Without going into a more detailed discussion of the evidence, the court *190finds that the petition for removal of Tupuola Muavae should be denied. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the petition for the removal of Tupuola Muavae of Fagasa as the holder of the matai name Tupuola be and the same is hereby denied.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost o'f this case be taxed in the sum of $10.00 and that it be paid by the petitioner Tupuola Petero of Fagasa.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.